Citation Nr: 0411948	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  02-00 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to assignment of a higher rating for service-
connected right carpal tunnel syndrome, currently rated at 0 
percent disabling.
  
2.  Entitlement to service connection for low back pain.

3.  Entitlement to assignment of a higher rating for service-
connected degenerative joint disease of the cervical spine, 
currently rated at 0 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran retired from active duty service.  He served from 
January 1979 to August 1999.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2001, a 
statement of the case was issued in December 2001, and a 
substantive appeal was received in January 2002.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

Originally the veteran appealed seven issues including 
service connection for back pain.  Service connection for 
left shoulder, right knee, right rib cartilage injury and 
left little toe injury were granted in a subsequent July 2003 
rating decision, constituting a full grant.  

A portion of this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran's service-connected right carpal tunnel 
syndrome is manifested by mild hypesthesia involving the 
thumb and first three fingers with complaints of 
incapacitating numbness.  

2.  Low back pain was not manifested during the veteran's 
active duty service or for many years thereafter; nor is back 
pain otherwise related to such service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 10 percent, but no higher, for the veteran's service-
connected right carpal tunnel syndrome have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Code 8515 (2003).

2.  Low back pain was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in December 2000 
rating decision, the December 2001 statement of the case, and 
the May 2003 letters have collectively informed the appellant 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in the May 
2003 letter,  the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice was not furnished to the veteran until May 2003, 
after the rating decision denying the claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO decision denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Although the Court did not address whether, and, if so, how, 
the Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, the VCAA requires that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

In the present case, the veteran was properly advised of the 
types of evidence necessary to substantiate his claims as 
well as his responsibilities to provide evidence and what VA 
would do to assist him.  The record includes VA clinical 
records as well as reports of VA examinations.  In the May 
2003 VCAA letter, the veteran was requested to furnish any 
additional information, including the names and addresses of 
doctors and hospitals who have treated him for the 
disabilities at issue.  He was also asked to inform VA of any 
additional evidence or information he wanted VA to try and 
get for him.  The veteran, however, has not furnished any 
additional information in response to the May 2003 letter.  
In other words, it does not appear that the veteran has 
knowledge of any additional information which might help 
substantiate his claims.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records and VA examinations.  Because the veteran was 
afforded a satisfactory VA examination in connection with his 
claim, the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Significantly, no additional pertinent evidence has 
been identified by the appellant as relevant to the issue on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant with the 
claims.

Analysis

Right Carpal Tunnel Syndrome 

The present appeal involves the veteran's claim that the 
severity of his service-connected right carpal tunnel 
syndrome warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.   

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected right carpal tunnel syndrome 
has been rated by the RO under the provisions of Diagnostic 
Code 8515.  Under this regulatory provision, a rating of 10 
percent is warranted where there is mild incomplete 
paralysis.  A rating of 30 percent is warranted where there 
is moderate incomplete paralysis.  A rating of 50 percent is 
warranted where there is severe incomplete paralysis.  A 
rating of 70 percent is warranted where there is complete 
paralysis. 

The May 2003 VA examination revealed that the veteran had 
mild hypoesthesia involving the thumb and first three 
fingers.  The veteran is right handed and his right hand had 
a decrease in muscle strength for his size.  The examiner 
found that the veteran's right carpal tunnel syndrome caused 
mild to moderate disability.  

The veteran claimed that the pain and numbness in his right 
hand was almost continuous some days.  When performing tasks 
that required repetitive motion or continuous gripping of his 
right hand, the veteran stated he must stop until the 
numbness subsided.

The Board finds that the veteran is entitled to an increase 
of no greater than 10 percent based upon his current 
conditions.  Although the veteran had hypoesthesia and 
numbness, the examiner in the May 2003 VA examination found 
that he had normal motion of his hand, could touch his thumb 
to all four fingers, and could make a good tight fist.  
Because the veteran generally had full use of his hand no 
rating greater than 10 percent is warranted.  

Back Pain

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the May 2003 VA examination, the veteran reported pain 
just above the buttock on the right.  It was worse when 
sitting and he had difficulty in long automobile rides which 
was relieved by a pillow behind his lumbar spine.  The 
veteran's pain would come and go relative to his position-
uncomfortable when sitting but did not bother him while 
walking.  X-ray of the lumbar spine showed mild degenerative 
disease.  

Service records do not show any low back problems except a 
notation of back pain in August 1999.  There is no other 
evidence of back pain and no chronic disorder or trauma was 
shown in service.  The examination just before discharge in 
March 1999 revealed that his spine and musculoskeletal system 
were normal except for his hip and shoulder problems.  
Previous examinations in December 1978, October 1982, and 
August 1985 reflected that his spine was normal.  In the 
December 1978, October 1982, and August 1985 reports of 
medical history, the veteran indicated he had no recurrent 
back pain.

There is no evidence that the veteran's present low back pain 
is related to symptoms of back pain in August 1999.  In the 
absence of any medical evidence attributing any current back 
disability to an injury or disease in service, the Board must 
find that the preponderance of the evidence is against the 
claim.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision. 


ORDER

A disability rating of 10 percent for service-connected right 
carpal tunnel syndrome is granted.  To this extent, the 
appeal is granted.  

Service connection for back pain is denied. 


REMAND

During the pendency of the veteran's appeal, significant 
changes in the law have occurred.  In September 2002, VA 
revised the criteria for evaluating intervertebral disc 
syndrome, and, in September 2003, revised the criteria for 
evaluating diseases and injuries of the spine.  VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000.  

On Remand, the RO should provide the veteran with both sets 
of revised rating criteria and should again consider the 
veteran's claim under both sets of criteria.  Further, as 
directed by the CAFC, the RO should consider assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b).   

Therefore, this case is again REMANDED to the RO for the 
following additional actions:  

1.  The RO should ensure compliance with 
all of the notice and assistance 
provisions of the VCAA.  

2.  The RO should schedule the veteran 
for an examination of the veteran's 
cervical spine disability.  All indicated 
tests should be accomplished.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should elicit 
and report a full medical history of the 
veteran's cervical spine disability.  The 
examiner should comment on any functional 
loss due to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the appellant is supported by 
adequate pathology, e.g., muscle spasm, 
and is evidenced by his visible behavior, 
e.g., facial expression or wincing, on 
pressure or manipulation.  It is 
important for the examiner's report to 
include a description of the above 
factors that pertain to functional loss 
due to the disability that develops on 
use.  In addition, the examiner should 
express an opinion as to whether pain or 
other manifestations occurring during 
flare-ups or with repeated use could 
significantly limit functional ability of 
the affected part.  The examiner should 
portray the degree of any additional 
range of motion loss due to pain on use 
or during flare-ups.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  

3.  Thereafter, the RO should again 
consider the veteran's claim for an 
increased rating for his service-
connected degenerative joint disease of 
the cervical spine, under both the old 
and the revised rating criteria for 
intervertebral disc syndrome and the old 
and revised rating criteria for 
disabilities of the spine.  If any action 
taken remains adverse to the veteran, he 
and his accredited representative should 
be furnished with a supplemental 
statement of the case and they should be 
given an opportunity to respond.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



